Citation Nr: 0900813	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  97-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a callus under the third 
metatarsal head of the right foot, with fusion of the 
metatarsal and with hammertoe. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied an increased rating for a 
painful callus under the prominent third metatarsal head of 
the right foot, rated at 10 percent disabling.

In an October 2001 rating decision, the RO increased the 
rating for a painful callus under the prominent third 
metatarsal head of the right foot to 30 percent, effective 
May 1995.  Then, the Board remanded the case for notification 
and development action in July 2003.  

In July 2005, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is of record. 

The case was again remanded for further development in 
October 2005 and March 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

As the Board noted in its March 2007 remand, the veteran's 
disability is rated as analogous to malunion of or non-union 
of tarsal or metatarsal bones under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2008).  The maximum schedular 
evaluation under this Diagnostic Code is 30 percent.  An 
evaluation higher than 30 percent is not available under any 
other diagnostic code of VA's rating schedule which pertains 
to the foot.  The appellant is not service-connected for 
acquired flatfoot, weak foot, acquired claw foot, unilateral 
Morton's disease, unilateral hallux valgus, or unilateral 
hallux rigidus of the right foot, so Diagnostic Codes 5276, 
5277, 5278, 5279, 5280, and 5281 are not for application.  
Diagnostic Code 5282, pertaining to hammer toe, provides a 
maximum schedular evaluation of 10 percent, and Diagnostic 
Code 5284, pertaining to other foot injuries, provides a 
maximum schedular evaluation of 30 percent, the same maximum 
rating as Diagnostic Code 5283.

Consequently, in the March 2007 remand the Board requested an 
examination and opinion answering four questions concerning 
entitlement to an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).  

In an April 2007 report, a VA surgeon reviewed the claims 
file and answered the Board's four questions.  The Board 
notes that the doctor did not conduct a clinical examination 
of the veteran's feet, as required by the remand.  
Nevertheless, in light of the physician's detailed medical 
report that adequately addressed the Board's questions, the 
Board finds that there has been substantial compliance with 
the March 2007 remand.  To move forward with the claim would 
not cause any prejudice to the veteran, and thus no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the April 2007 report, the VA surgeon noted that that the 
veteran's foot condition was "unusual" and rendered him 
unemployable.  Hence, the Board finds that the nature and 
severity of the veteran's disability warrants submission of 
this claim for extraschedular consideration, pursuant to 38 
C.F.R. § 3.321(b)(1).  That section provides that in the 
"exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.	Refer this case to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extraschedular 
evaluation for the veteran's service 
connected post-operative residuals of a 
callus under the third metatarsal head 
of the right foot, with fusion of the 
metatarsal and with hammertoe in 
accordance with 38 C.F.R. §§ 3.321.

2.	After receiving a response from the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, the RO should undertake any 
adjudicative action necessary.  If the 
disposition of the issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




